Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 4/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Since the amended non-elected Groups also include similar allowable subject matter as indicated in the elected Group, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-28 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in an erase operation, an erase voltage is applied to the seventh doped region, an area of the floating gate that overlaps with the first active region is greater than an area of the portion of the seventh doped region covered by the floating gate, and an area of the floating gate that overlaps with the second active region is greater than the area of the portion of the seventh doped region covered by the floating gate”. 

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in an erase operation, an erase voltage is applied to the seventh doped region, an area of the floating gate that overlaps with the first active region is greater than an area of the portion of the seventh doped region covered by the floating gate, an area of the floating gate that overlaps with the second active region is greater than the area of the portion of the seventh doped region covered by the floating gate”. 

Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in an erase operation, an erase voltage is applied to the seventh doped region, an area of the floating gate that overlaps with the 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826